IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,488


EX PARTE KEVIN LEE RIVERS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
IN CAUSE NUMBER D-1-DC-2004-205266 FROM THE 390TH

JUDICIAL DISTRICT COURT OF TRAVIS COUNTY



 Per curiam.


O P I N I O N


	This is a post-conviction application for writ of habeas corpus forwarded to this Court
pursuant to Tex. Code Crim. Proc. art. 11.07, § 3.  Applicant was convicted of possession of
more than one gram of cocaine and punishment was assessed at confinement for two and a half
years.  There was no appeal from this conviction.
	Applicant contends, inter alia, that he has improperly been denied release on mandatory
supervision.  The trial court entered findings of fact that Applicant has been denied release on
mandatory supervision because he was previously convicted of aggravated assault on a peace
officer, a third degree felony, and that assault was committed in 1992.
	A prior conviction for a third degree felony aggravated assault does not render an inmate
ineligible for mandatory supervision unless that conviction included a finding either that a deadly
weapon was used or exhibited or that serious bodily injury resulted.  Ex parte Byrd, 162 S.W.3d
250 (Tex. Crim. App. 2005); Ex parte Hall, 995 S.W.2d 151 (Tex. Crim. App. 1999). 
Applicant's previous aggravated assault conviction did not include either of these elements, so
the Texas Department of Criminal Justice has erroneously classified Applicant as ineligible for
mandatory supervision.
	Habeas corpus relief is granted.  The Texas Department of Criminal Justice, Criminal
Institutions Division, shall immediately classify Applicant as eligible for mandatory supervision
in cause number D-1-DC-2004-205266 in the 390th Judicial District Court of Travis County.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice,
Criminal Institutions and Parole Divisions, and to the Texas Board of Pardons and Paroles.

DO NOT PUBLISH 
DELIVERED: August 30, 2006